Citation Nr: 0834190	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  05-33 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for cephalalgia.

2. Entitlement to service connection for residuals of a 
closed head injury.

3. Entitlement to service connection for residuals of neck 
surgery.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1949 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
RO in St. Louis, Missouri, which denied petitions to reopen 
claims of service connection for cephalalgia (headaches), 
residuals of a closed head injury and residuals of neck 
surgery.  

In April 2008, the Board determined that reopening was 
unnecessary due to the submission of service treatment 
records that had not been previously considered.  See 38 
C.F.R. § 3.156(c).  The Board remanded for a VA examination.  
The case returns now for appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a causal 
link between the veteran's current cephalalgia and any remote 
incident in service, including the November 1950 inservice 
head injury.

2.  The preponderance of the evidence is against a causal 
link between the veteran's claimed closed head injury 
residuals and any remote incident in service, including the 
November 1950 inservice head injury.

3.  The preponderance of the evidence is against a causal 
link between the veteran's claimed neck surgery residuals and 
any remote incident in service, including the November 1950 
inservice head injury.




CONCLUSIONS OF LAW

1.  The veteran's cephalalgia was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Residuals of a closed head injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

3.  Residuals of neck surgery were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in April 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  While this letter did not include notice 
of elements four and five as required by Dingess, supra, 
service connection has not been granted and any error as to 
those elements is harmless.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was rescinded by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file, including supplemental 
records from the USS Consolation.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded a May 2008 medical examination to 
obtain an opinion as to whether his cephalalgia, closed head 
injury and neck surgery residuals can be directly attributed 
to service.  Further examination or opinion is not needed on 
the claims because, at a minimum, there is no persuasive and 
competent evidence that the claimed conditions may be 
associated with the veteran's military service.  This is 
discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran contends that he has cephalalgia, closed head 
injury residuals and neck surgery residuals as a result of a 
November 1950 accident aboard the USS Consolation.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service medical records show that in November 1950, the 
veteran was working alongside the USS Consolation, when a box 
fell and struck him in the back of the neck and head, 
knocking him unconscious.  He was evaluated by several 
doctors who concluded that he had acute myositis due to 
trauma.  The veteran also appeared intoxicated and drowsy 
during his initial evaluation but no neurological deficits 
were noted two days later.  X-rays did not show fractures of 
the skull or vertebrae.  

In April 2008, the Board remanded the veteran's claims of 
service connection for further evidentiary development in 
order to determine whether the veteran had any permanent 
residuals of this inservice incident, described above. 

The veteran underwent a VA examination in May 2008, during 
which he recounted that he was knocked unconscious after a 
box fell on his head from a height of 80 feet.  The examiner 
thoroughly reviewed the claims folder in conjunction with 
this examination and noted that he reported having headaches 
as early as 1953 and went to Jefferson Barracks for 
treatment.  The veteran also reported having undergone neck 
surgery in 1960 for two ruptured discs in his neck.  The 
claims file contains the veteran's Jefferson Barracks records 
which show treatment for headaches of three to four months 
duration in 1957, deemed most likely due to marital trouble.  
The examiner noted that there was no indication of ongoing 
treatment or complaints of headaches or neck pain.  The 
examiner stated that the veteran's description of his 
headaches was migraine-type.  There was some restricted neck 
motion, but this did not appear to be the result of pain.  
Following the examination and a review of the claims folder, 
the examiner determined that there was no relationship 
between the veteran's headaches or neck trouble and service.  
In addition, the examiner could find no evidence of a 
traumatic brain injury as a result of a November 1950 injury.  

The Board notes that the examiner's opinion is the sole, 
competent medical opinion of record in this case.  While the 
Board acknowledges the veteran's contentions, the examiner's 
opinion outweighs his.  The Board finds that the 
preponderance of the evidence is against a relationship 
between the veteran's claimed disabilities and service.  
Service connection on a direct basis must be denied.  See 
Hickson, supra.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms 
currently and that he was injured during service.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and brain hemorrhage, brain thrombosis or 
other organic diseases of the nervous system become manifest 
to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the veteran contends that he had a closed head 
injury during service, none has been found.  Service 
connection under the brain hemorrhage or brain thrombosis 
provisions is not warranted.  Migraine headaches might 
qualify under other diseases of the nervous system; however, 
the veteran's headaches were first shown by contemporaneous 
evidence five years after the veteran's separation from 
service, and there is no evidence linking such to service.  
Service connection on a presumptive basis is not warranted.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claims.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for cephalalgia is denied.

Entitlement to service connection for residuals of a closed 
head injury is denied.

Entitlement to service connection for residuals of neck 
surgery is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


